DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and argument with respect to claims 1-37 has been fully considered but are moot in view of the new ground of rejection necessitated by the amendment as set forth in sections 3 & 4 below.  The Examiner also would like to address the Applicant’s assertion regarding the application claim 1 that was rejected under both statutory double patenting (“same invention”) and non-statutory double patenting (obviousness-type):
As indicated by the Examiner in the mapping table provided in the previous Office Action, the combination of application claims 1 and 37 were identical to claim 1 of Patent No. 10,652,531.  Since application claim 37 includes all limitations of application claim 1, the Examiner listed application claim 1 in the header of “same invention” rejection to indicate that all limitations of application claim 1 are included in the rejection of application claim 37 under “same invention” as the Patent claim 1.  There was no contradiction but rather listing of claim 1 and claim 37 together to provide a full picture of the rejection in which the combination of all limitations of claim 1 and 37 were identically met by the Patent claim 1.  Nevertheless, the statutory double patenting under 35 U.S.C 101 has been withdrawn in view of the current amendment of claim 1 which recites a new limitation “a photoelectric conversion device” and “when the pixel signal is converted to the digital signal.”  By this amendment, the scope of instant claim 1 has changed and therefore necessitating a new ground of rejection as set forth below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,652,531. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim limitations are broader than the Patent claims as seen the following table.  Regarding the new limitation “photoelectric conversion device” in all claims 1-37, this limitation is encompassed by the Patent claims 1-36 by “a solid-state imaging device comprising: a pixel that outputs a pixel signal of an analog signal” because the solid-state imaging device as claimed by the Patent ‘531 inherently converts photoelectric into a signal by the pixel in order to perform “imaging” as clearly presented in the Patent claims.  With respect to claim 17, although the Patent claim 19 does not explicitly disclose the limitation “in a frame”, such lack of teaching would have been obvious over the Patent claim 19 as one of ordinary skill in the art would recognize that one row of pixels and another row of pixels are within a frame 
Application Claims 
Patent Claims (US 10,652,531)
1. A photoelectric conversion device comprising: 
a pixel that outputs a pixel signal of an analog signal; a readout unit that converts the pixel signal into a digital signal to generate a digital pixel signal; 
a memory unit that stores the digital pixel signal; and a first inspection signal output unit that outputs a first inspection signal to the memory unit such that the memory unit stores the first inspection signal, and outputs an initializing signal corresponding to an initial value of the memory unit. 







3. The photoelectric conversion device according to claim 1, wherein the first inspection signal is formed of a plurality of inspection patterns having values different from each other.
4. The photoelectric conversion device according to claim 3, wherein the first inspection signal output unit sequentially outputs and stores the plurality of inspection patterns in the memory unit.

5. The photoelectric conversion device according to claim 3, wherein the plurality of inspection patterns are output from the memory unit in a period after output of the 

6. The photoelectric conversion device according to claim 3, wherein one inspection pattern of the plurality of inspection patterns is output from the memory unit in a period after output of the digital pixel signal of a first frame ends and before output of the digital pixel signal of a second frame that is next to the first frame starts, and wherein another inspection pattern of the plurality of inspection patterns is output from the memory unit in a period after output of the digital pixel signal of the second frame ends and before output of the digital pixel signal of a third frame that is next to the second frame starts.

7.  The photoelectric conversion device according to claim 1 further comprising: a 

8.  The photoelectric conversion device according to claim 7, wherein a first determination result in the first determination unit is output from the first determination unit in a period after output of the digital pixel signal of a frame ends and before output of the digital pixel signal of a next frame starts.
9.  The photoelectric conversion device according to claim 1 further comprising: a second inspection signal output unit that outputs a second inspection signal of an analog signal; and an amplifier unit to which the second inspection signal or the pixel signal is selectively input and which amplifies 

10. The photoelectric conversion device according to claim 9, wherein the second inspection signal stored in the memory unit is output from the memory unit in a period after output of the digital pixel signal of a frame ends and before output of the digital pixel signal of a next frame starts.

11. The photoelectric conversion device according to claim 9 further comprising: a second determination unit that determines an anomaly of the amplifier unit by comparing the second inspection signal which is output from the second inspection signal output unit with the second inspection signal which is stored in the memory unit.

12. The photoelectric conversion device according to claim 11, wherein a second determination result in the second determination unit is output from the second determination unit in a period after output of the digital pixel signal of a frame ends and before output of the digital pixel signal of a next frame starts.

13.  An imaging system comprising: the photoelectric conversion imaging device according to claim 1; and a signal processing unit that processes a signal output from the photoelectric covnersion device.

14.  The imaging system according to claim 13 further comprising: an anomaly detection unit that detects an anomaly of the photoelectric conversion device based on a comparison result of the first inspection 

15.  A movable object comprising: the photoelectric conversion device according to claim 1; a distance information acquisition unit adapted to acquire distance information on a distance to an object, from a parallax image based on the pixel signal output from the pixel of the photoelectric conversion device; and a control unit adapted to control the movable object based on the distance information.

16.  The movable object according to claim 15 further comprising: an anomaly detection unit that detects an anomaly of the photoelectric conversion device based on a comparison result of the first inspection signal stored in the memory unit and an expected value.



18. The photoelectric conversion device according to claim 17, wherein the number of bits of information which can be stored by each of the plurality of memories is greater than the number of bits of information which is based on a signal output by each of the plurality of pixels, and wherein the output circuit divides and outputs information stored in each of the plurality of memories in a unit of bit such that the number of bits of 

19. The photoelectric conversion device according to claim 17, wherein, between output of first image data that is based on signals output by the plurality of pixels and output of second image data that is based on signals output by the plurality of pixels, the output circuit outputs information held in the plurality of memories from the plurality of memories to which the inspection information is supplied.

20. The photoelectric conversion device according to claim 19, wherein the second image data are image data output next to the first image data.



22. The photoelectric conversion device according to claim 19, wherein the first image data and the second image data are data of different rows of a frame.

23. The photoelectric conversion device according to claim 19, wherein the output circuit outputs whole the inspection information held in the plurality of memories between output of the first image data and output of the second image data.

24. The photoelectric conversion device according to claim 19, wherein the output circuit outputs a part of the inspection information held in the plurality of memories 

25. The photoelectric conversion device according to claim 17, wherein each of the plurality of memories includes a first memory that holds first information based on an optical signal output from each of the plurality of pixels and a second memory that holds second information based on a noise signal output from each of the plurality of pixels, and wherein the output circuit outputs a third digital value obtained by subtracting a second digital value that is based on information held in the second memory from a first digital value that is based on information held in the first memory.

26. The photoelectric conversion device according to claim 25 further comprising: an AD conversion circuit unit that converts an 

27. The photoelectric conversion device according to claim 26, wherein each of the plurality of memories further includes a third memory that holds information indicating a relationship between the first AD conversion gain and the second AD conversion gain.



29. The photoelectric conversion device according to claim 28, wherein each of the plurality of memories further includes a third memory that holds information indicating a relationship between the first amplification factor and the second amplification factor.

30. The photoelectric conversion device according to claim 17, wherein the inspection information supply unit supplies pieces of the inspection information that are different from each other to at least two of the memories to which pieces of information are output from the output circuit at different timings.

31.  An imaging system comprising: the photoelectric conversion device according to claim 17; and a signal processing unit that processes a signal output from the photoelectric conversion device.

32. The imaging system according to claim 31 further comprising: an anomaly detection unit that detects an anomaly of the photoelectric conversion device based on a comparison result of inspection data and an expected value, the inspection data being 

33. A movable object comprising: the photoelectric conversion device according to claim 17; a distance information acquisition unit adapted to acquire distance information on a distance to an object, from a parallax image based on a signal output from the pixel of the photoelectric conversion device; and a control unit adapted to control the movable object based on the distance information.

34. The movable object according to claim 33 further comprising: an anomaly detection unit that detects an anomaly of the photoelectric conversion device based on a comparison result of inspection data and an expected value, the inspection data being output from the plurality of memories to 


a pixel that outputs a pixel signal of an analog signal;  a readout unit that converts the pixel signal into a digital signal to generate a digital pixel signal;  
a memory unit that stores the digital pixel signal;  and a first inspection signal output unit that outputs a first inspection signal to the memory unit such that the memory unit 
stores the first inspection signal, and outputs an initializing signal corresponding to an initial value of the memory unit when the pixel signal is converted to the digital signal, 
wherein the first inspection signal stored in 
the memory unit is output from the memory unit in a period after output of the digital pixel signal of a frame ends and before output of the digital pixel signal of a next frame starts. 

 
 
3.  The solid-state imaging device according to claim 1, wherein the first inspection signal is formed of a plurality of inspection patterns having values different from each other. 
 
 4.  The solid-state imaging device according to claim 3, wherein the first inspection signal output unit sequentially outputs and stores the plurality of inspection patterns in the memory unit. 
 
 5.  The solid-state imaging device according to claim 3, wherein the plurality of inspection patterns are output from the memory unit in 
the digital pixel signal of a next frame starts. 
 
6.  The solid-state imaging device according to claim 3, wherein one inspection pattern of the plurality of inspection patterns is output from the memory unit in a period after output of the digital pixel signal of a first 
frame ends and before output of the digital pixel signal of a second frame that is next to the first frame starts, and wherein another inspection pattern of the plurality of inspection patterns is output from the memory unit in a period after output of the digital pixel signal of the second frame ends and before output of the digital pixel signal of a third frame that is next to the second 
frame starts. 
 
7.  The solid-state imaging device according to claim 1 further comprising: a first 
 
8.  The solid-state imaging device according to claim 7, wherein a first determination result in the first determination unit is output from the first determination unit in a period after output of the digital pixel signal of a 
frame ends and before output of the digital pixel signal of a next frame starts. 
 
9.  The solid-state imaging device according to claim 1 further comprising: a second inspection signal output unit that outputs a second inspection signal of an analog signal;  and an amplifier unit to which the second inspection signal or the pixel signal is selectively input and which amplifies the 
 
10.  The solid-state imaging device according to claim 9, wherein the second inspection signal stored in the memory unit is output from the memory unit in a period after output of the digital pixel signal of a frame ends and before output of the digital pixel signal of a next frame starts. 
 
11.  The solid-state imaging device according to claim 9 further comprising: a second determination unit that determines an anomaly of the amplifier unit by comparing the second inspection signal which is output from the second inspection signal output unit with the second inspection signal 
which is stored in the memory unit. 

 12.  The solid-state imaging device according to claim 11, wherein a second determination result in the second determination unit is output from the second determination unit in a period after output of the digital pixel signal of a frame ends and before output of the digital pixel signal of a next frame starts. 
 

13.  An imaging system comprising: the solid-state imaging device according to claim 1;  and a signal processing unit that processes a signal output from the solid-state imaging device. 
 
14.  The imaging system according to claim 13 further comprising: an anomaly detection unit that detects an anomaly of the solid-state imaging device based on a comparison result of the first inspection signal stored in 
the memory unit and an expected value. 



15.  A movable object comprising: the solid-state imaging device according to claim 1; a distance information acquisition unit adapted to acquire distance information on a distance to an object, from a parallax image based on the pixel signal output from the pixel of the solid-state imaging device;  and a control unit adapted to control the movable object based on the distance information. 
 

16.  The movable object according to claim 15 further comprising: an anomaly detection unit that detects an anomaly of the solid-state imaging device based on a comparison result of the first inspection signal stored in 
the memory unit and an expected value.


columns, wherein each of the plurality of memories holds, as a digital value, 
information based on a signal output from the pixel arranged on a corresponding 
column;  an inspection information supply unit that supplies inspection 
information for failure inspection to the plurality of memories;  and an output 
circuit that outputs information held by the plurality of memories, wherein the 
output circuit outputs information that is based on signals output from the 
plurality of pixels on a row-by-row basis, wherein the output circuit outputs 
the inspection information held in a part of the plurality of memories in a first period corresponding to an output period for one 
 
 20.  The solid-state imaging device according to claim 19, wherein the number of bits of information which can be stored by each of the plurality of memories is greater than the number of bits of information which is based on a signal output by each of the plurality of pixels, and wherein the output circuit divides and outputs information stored in each of the plurality of memories in a unit of bit such that the number of bits of information which 
is based on a signal output by each of the plurality of pixels. 
 
21.  The solid-state imaging device according to claim 19, wherein, between output of first image data that is based on signals output by the plurality of pixels and output of second image data that is based on signals output by the plurality of pixels, the output circuit outputs information held in the plurality of memories from the plurality of memories to which the inspection information is supplied. 
 

22.  The solid-state imaging device according to claim 21, wherein the second image data are image data output next to the first image data. 
 

 
24.  The solid-state imaging device according to claim 21, wherein the first image data and the second image data are data of different rows of a frame. 
 
25.  The solid-state imaging device according to claim 21, wherein the output circuit outputs whole the inspection information held in the plurality of memories between output of the first image data and output of the second image data. 
 
26.  The solid-state imaging device according to claim 21, wherein the output circuit outputs a part of the inspection information held in the plurality of memories between 
 
27.  The solid-state imaging device according to claim 19, wherein each of the plurality of memories includes a first memory that holds first information based on an optical signal output from each of the plurality of pixels and a second memory that holds second information based on a noise signal output from each of the plurality of pixels, and wherein the output circuit outputs a third digital value obtained by subtracting a second digital value that is based on 
information held in the second memory from a first digital value that is based on information held in the first memory. 


28.  The solid-state imaging device according to claim 27 further comprising: an AD conversion circuit unit that converts an 
value obtained by conversion of the optical signal at a first AD conversion gain, wherein the second information is information of a digital value obtained by conversion of the noise signal at a second AD conversion gain, and wherein the output circuit calculates the third digital value taking the first AD 
conversion gain and the second AD conversion gain into consideration. 
 
29.  The solid-state imaging device according to claim 28, wherein each of the plurality of memories further includes a third memory that holds information indicating a relationship between the first AD conversion gain and the second AD conversion gain. 
 

first information is information of a digital value obtained by conversion of the optical signal at a first amplification factor, wherein the second information is information of a digital value obtained by conversion of the 
noise signal at a second amplification factor, and wherein the output circuit calculates the third digital value taking the first amplification factor and the second amplification factor into consideration. 
 
31.  The solid-state imaging device according to claim 30, wherein each of the plurality of memories further includes a third memory that holds information indicating a relationship between the first amplification factor and the second amplification factor. 

32.  The solid-state imaging device according to claim 19, wherein the inspection information supply unit supplies pieces of the inspection information that are different from each other to at least two of the memories to which pieces of information are output from the output circuit at different 
timings. 
 
33.  An imaging system comprising: the solid-state imaging device according to claim 19;  and a signal processing unit that processes a signal output from the solid-state imaging device. 
 
34.  The imaging system according to claim 33 further comprising: an anomaly detection unit that detects an anomaly of the solid-state imaging device based on a comparison result of inspection data and an expected 
inspection information has been supplied. 
 
35.  A movable object comprising: the solid-state imaging device according 
to claim 19;  a distance information acquisition unit adapted to acquire 
distance information on a distance to an object, from a parallax image based on 
a signal output from the pixel of the solid-state imaging device;  and a control unit adapted to control the movable object based on the distance information. 

36.  The movable object according to claim 35 further comprising: an anomaly detection unit that detects an anomaly of the solid-state imaging device based on a comparison result of inspection data and an expected value, the inspection data being output from the plurality of memories to which the 



36. The photoelectric conversion device according to claim 35 further comprising a scanning circuit that outputs to the memory unit a control signal for transferring the digital pixel signal or the first inspection signal stored in each of the plurality of memories to an output circuit sequentially on a column basis.



the plurality of memories stores the digital signal of a pixel signal of a pixel arranged on a corresponding column of the plurality of columns. 
 18.  The solid-state imaging device according to claim 17 further comprising a scanning circuit that outputs to the memory unit a control signal for transferring the digital pixel signal or the first inspection signal stored 
in each of the plurality of memories to an output circuit sequentially on a column basis. 





Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NHAN T TRAN/Primary Examiner, Art Unit 2697